11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Tri-Star Petroleum Company
Appellant
Vs.                   No.
11-03-00319-CV B Appeal from Midland County
Tipperary Corporation, Tipperary Oil & Gas Corporation, 
Tipperary Oil & Gas (Australia) PTY LTD.
Appellees
 
Appellees
have filed in this court a motion to dismiss the appeal.  Appellees argue that this court lacks
jurisdiction because the October 1, 2003, order is not an appealable
order.  Appellant argues that the
October 1, 2003, order modifies the amended temporary injunction and,
therefore, is appealable pursuant to TEX. CIV. PRAC. & REM. CODE ANN. ' 51.014(a)(4) (Vernon Supp. 2003).  Ahmed v. Shimi Ventures, L.P., 99 S.W.3d 682
(Tex.App. - Houston [1st Dist.] 2003, no pet=n).  We disagree with appellant=s contentions, find that the October 1 order
is not subject to appeal, and grant the motion to dismiss.
The
October 1, 2003, order granted appellees= motion to compel compliance with the March 13, 2002, amended temporary
injunction. The trial court found that appellant had willfully violated the
injunction by filing suit in Queensland, Australia; by unreasonably delaying
the operator=s request for necessary licenses, permits,
and variances; and by utilizing its position as ATP lease title holder to restrict
and delay exploration and development. 
In the October 1, 2003, order, the trial court ordered appellant to
comply with the injunction by executing a joint application for petroleum
lease; to execute a power of attorney authorizing appellees to deal directly
with any governmental agency in Queensland and to deal directly with surface
owners in order to obtain land use agreements or permits as appellees deemed
necessary for exploration and development; and to refrain from pursuing any
legal action other than in the Midland trial court or the Texas appellate
courts.  We disagree that these
provisions are additional terms and requirements to the temporary
injunction.  We find that these
provisions are the result of the trial court compelling appellant to comply
with the March 13, 2002, amended temporary injunction.




Appellees= motion to dismiss is granted, and the appeal
is dismissed for want of jurisdiction.
 
PER
CURIAM
 
October 23, 2003
Not designated for
publication.  See TEX.R.APP.P.
47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCloud, S.J.[1]




[1]Austin McCloud, Retired Chief Justice, Court of
Appeals, 11th District of Texas at Eastland sitting by assignment.